Citation Nr: 1019509	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction of the disability evaluation from 40 
percent to 10 percent, effective November 1, 2008, for the 
service-connected compression fractures T12, L1 with residual 
degenerative changes was proper.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board notes that a VA Form 21-22a, dated in December 
2008, shows that the Veteran executed a power of attorney 
(POA) in favor of Calvin Hansen, Attorney at Law.


FINDINGS OF FACT

1.  Service connection for compression fractures T12, L1 with 
residual degenerative changes was granted in a January 2006 
rating decision, and a 40 percent disability rating was 
assigned, effective from August 9, 2005.  The rating was 
based largely on significant limitation of motion.  The 
rating decision advised the Veteran that the assigned rating 
was not considered permanent and was subject to a future 
review examination.

2.  The Veteran was ultimately re-examined by VA in April 
2008, which showed improvement in the Veteran's service-
connected compression fractures T12, L1 with residual 
degenerative changes.  Examination showed the motion of the 
back was much improved.  A May 2008 letter and rating 
decision proposed to reduce his disability rating to 10 
percent.

3.  The Veteran did not submit additional medical evidence or 
argument within 60 days after the proposed reduction was 
issued in May 2008. 

4.  By a July 2008 rating decision, the RO reduced the 
disability rating for the Veteran's compression fractures 
T12, L1 with residual degenerative changes from 40 percent to 
10 percent, effective November 1, 2008.

5.  Improvement was shown on examination as thorough as the 
examination that resulted in the assignment of the initial 
rating.


CONCLUSION OF LAW

The reduction of the disability evaluation for compression 
fractures T12, L1 with residual degenerative changes, from 40 
percent to 10 percent, effective November 1, 2008, was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits, the Board points 
out that the procedural framework and safeguards set forth in  
38 C.F.R. § 3.105(e) governing rating reductions were 
explained to the Veteran in adequate detail in a May 2008 
letter prior to the rating reduction in July 2008, and he was 
provided sufficient opportunity to present additional 
argument and evidence in opposition to the reduction.  All 
appropriate notice has, therefore been provided.

Moreover, all appropriate development has been accomplished.  
The service treatment records, post-service VA medical 
records and VA examination reports are on file.  The Veteran 
has not identified any outstanding VA or non-VA medical 
records pertinent to this issue that are not associated with 
the claims file.  Thus, there is no additional development 
indicated which would affect the outcome of this case.

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App.  288, 292 (1999).

Service connection for compression fractures T12, L1 with 
residual degenerative changes was granted in a January 2006 
rating decision, and a 40 percent disability rating was 
assigned; that rating decision advised the Veteran that the 
assigned rating was not considered permanent and was subject 
to a future review examination.  The rating was based 
primarily on limitation of motion.

The Veteran was ultimately re-examined by VA in April 2008, 
which showed improvement in the Veteran's service-connected 
compression fractures T12, L1 with residual degenerative 
changes.  His motion was much improved on this examination.

In May 2008, the RO issued a rating decision (along with an 
appropriate notice letter) that proposed to reduce his 
service-connected spine disability rating from 40 percent to 
10 percent based on findings in the April 2008 VA 
examination. The Veteran was advised to submit medical or 
other evidence showing that the proposed reduction should not 
take place.  However, the Veteran did not respond.

By a July 2008 rating decision, the RO reduced the disability 
rating for the Veteran's compression fractures T12, L1 with 
residual degenerative changes from 40 percent to 10 percent, 
effective November 1, 2008.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the Veteran 60 days  
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is  
considered to be still warranted, a rating action will be  
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day  of 
the month in which a 60-day period from the date of notice  
to the Veteran of the final action expires.  38 C.F.R. § 
3.105(e).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.

In this case, the record indicates that the reduction of the 
evaluation for the Veteran's spine disability was apparently 
the result of a review by the RO. The Veteran has at no time 
contended that he is entitled to a rating in excess of 40 
percent for his service-connected spine disability.  
Therefore, the Board will confine its review to whether or 
not the reduction of this rating was proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the 40 percent rating assigned the service- 
connected compression fractures T12, L1 with residual 
degenerative changes was in effect from April 2005 to 
November 2008 - a period of less than five years. 

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. §  
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so  as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Thus, 
contrary to the Veteran's prior attorney's assertions, a 
single reexamination disclosing improvement in the disability 
is sufficient to warrant reduction in a rating.  See 38 
C.F.R. § 3.344(c).

The Veteran's 40 percent disability rating was reduced to 10 
percent based on an August 2008 VA examination report which 
showed findings of range of motion measuring flexion of 0 to 
90 degrees, with pain at 60 degrees ending at 50 degrees, 
extension of 0 to 20 degrees with pain beginning and ending 
at 15 degrees, bilateral flexion and rotation to 30 degrees.  
All measurements took into account pain on motion, fatigue, 
weakness, lack of endurance and incoordination.  No 
additional loss of motion on repetitive use was reported.  
Sensory examination was found to be normal.  Reflexes 
measures 2+ bilaterally.  Posture and gait were normal, and 
no muscle spasm was  observed.  Based on this evidence, the 
RO reduced the Veteran's disability rating.

The Veteran's spine disability has been evaluated under 
Diagnostic Code 5242 for degenerative arthritis of the spine, 
which utilizes the rating criteria for general degenerative 
arthritis found in Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The maximum disability rating is 
20 percent, which is warranted with X-ray evidence of 
involvement of two or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.

Spine disabilities are evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine, which 
contemplates a 10 percent  rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees;  combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body  fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71, Code 5242.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, while a 100 percent rating contemplates 
unfavorable ankylosis of the entire spine.

A note following the schedular criteria directs that 
associated objective neurologic abnormalities are to be 
evaluated separately.  See 38 C.F.R. § 4.71, Diagnostic Code 
5242.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar  
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the  
thoracolumbar spine is 240 degrees.

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In arriving at its decision, the RO indicated that it 
considered pain on motion and functional loss due to pain 
under DeLuca v.  Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40 and 4.45.  The RO specifically commented that the April 
2008 VA examination findings showed no additional loss of 
range of motion due to weakness, fatigue, incoordination, or 
lack of endurance with repetitive testing.  The RO also 
observed that there was no evidence of spasm, guarding, or 
tenderness and no abnormal spinal curvatures. The RO 
referenced the current range of motion findings from the 
April 2008 VA examination to determine that, essentially, 
while the medical evidence supported a 10 percent rating 
under the diagnostic code, the required manifestations were 
not present to warrant a 40 percent rating.

Review of the record shows the RO applied the correct 
schedular criteria, and the decision appears to be congruent 
with the evidence then of record, namely the report of the 
April 2008 VA examination.  When compared to the results of  
the previous, November 2005 VA examination, upon which the 
award of service connection and the 40 percent rating then 
assigned was based, the April 2008 findings do represent an 
improvement in range of motion absent other  manifestations, 
such as muscle spasm, posture or gait  abnormality, or 
neurologic abnormality that would warrant higher or separate 
evaluations.

The November 2005 VA examination shows more restricted range 
of motion.  In this regard, flexion was measured at 30 
degrees with 10 degrees extension and 30 degrees bilateral 
lateral flexion.  All measurements took into account pain and 
pain on motion.  Fatigue, weakness and lack of endurance were 
considered but not found to be present.  No muscle spasm was 
noted to be present. 

VA treatment records from May 2008 to August 2008 are 
negative for complaints of or treatment for the Veteran's 
service-connected spine disability.  In addition, no private 
medical treatment records were provided by or referenced by 
the Veteran and, as noted above, he failed to provide medical 
evidence or argument against the proposed reduction in the 60 
day period provided after notification of the proposed  
action.  

Thus, the Board concludes that at the time of the July 2008 
rating reduction, the evidence reflected an actual 
improvement in the Veteran's service-connected compression 
fractures T12, L1 with residual degenerative changes, such 
that a rating reduction from 40 percent to 10 percent was 
proper.

Consequently, there is no basis for restoring the previous 40 
percent rating, as the evidence at the time of the July 2008 
rating decision showed that the 10 percent evaluation 
accurately reflected the severity of the Veteran's service-
connected compression fractures T12, L1 with residual 
degenerative changes.  As the preponderance of the evidence 
is against the claim; there is no doubt to be resolved. 


ORDER

The reduction of the disability evaluation for compression 
fractures T12, L1 with residual degenerative changes, from 40 
percent to 10 percent, effective November 1, 2008, was 
proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


